DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot in light of new grounds of rejection made below.
For above mentioned reasons, the rejection is deemed proper and considered final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 12, 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heish et al (US 2019/0244846; hereinafter Heish).
Regarding claim 1, Figs 3A, 4 and 5 of Heish discloses a method for manufacturing an electronic device, comprising:	providing a plurality of light-emitting elements (210; Fig 3A; ¶ [0029]) on a first substrate (200; Fig 3A; ¶ [0031]); and
transferring (Fig 3B; ¶ [0031]) at least one of the plurality of light emitting elements (210; Fig 3A; ¶ [0029]) from the first substrate (200; Fig 3A; ¶ [0031]) to a second substrate (220; Fig 3C; ¶ [0031]) by a transferring head (100; Fig 3A; ¶ [0031]);
wherein the transferring head (100; Fig 3A; ¶ [0031]) comprises an electrode (120; Figs 4-5; ¶ [0033]), a cantilever (130/132; Fig 4; ¶ [0029]) supporting the electrode (120; Fig 4; ¶ [0033]), a substrate (110; Fig 4; ¶ [0028]) and a plurality of connecting elements (112; Figs 3A-4; ¶ [0028]), two adjacent connecting elements (112; Figs 3A-4; ¶ [0028]) of the plurality of connecting elements (112; Figs 3A-4; ¶ [0028]) are disposed between the substrate (110; Fig 4; ¶ [0028]) and the cantilever (130/132; Fig 4; ¶ [0029]), the electrode (120; Fig 4; ¶ [0033]) and a part of the cantilever (130/132; Fig 4; ¶ [0029]) are suspended (Fig 3a/4) over the substrate (110; Fig 4; ¶ [0028]) and the cantilever comprises (130/132; Fig 4; ¶ [0029]) a U-shaped portion (Fig 4) when viewed along a normal direction of the substrate (110; Fig 4; ¶ [0028]).

Regarding claim 2, Figs 3A, 4 and 5 of Heish discloses the cantilever comprises (130/132; Fig 4; ¶ [0029]) another U-shaped portion (Fig 4) when viewed along a normal direction of the substrate (110; Fig 4; ¶ [0028]).

Regarding claim 3, Figs 3A, 4 and 5 of Heish discloses the electrode (120; Figs 4-5; ¶ [0033]) comprises a first sub-electrode (121; Fig 5; ¶ [0034]) and a second sub-electrode (123; Fig 5; ¶ [0034]) and the first sub-electrode (121; Fig 5; ¶ [0034]) and the second sub-electrode (123; Fig 5; ¶ [0034]) are spaced apart (they are separated by the layer 122) from each other.

Regarding claim 4, Figs 3A, 4 and 5 of Heish discloses the cantilever (130/132; Fig 4; ¶ [0029]) comprises a first sub-cantilever (130/132 (right side); Fig 4; ¶ [0029]) supporting (at least in directly supporting) the first sub-electrode (121; Fig 5; ¶ [0034]) and a second sub-cantilever (130/132 (left side); Fig 4; ¶ [0029]) supporting (at least in directly supporting) the second sub-electrode (123; Fig 5; ¶ [0034]).

Regarding claim 12, Figs 3A, 4 and 5 of Heish discloses the first sub-cantilever (130/132 (right side); Fig 4; ¶ [0029]) and the second sub-cantilever (130/132 (left side); Fig 4; ¶ [0029]) are mirror symmetrical to each other.

Regarding claim 14, Figs 3A, 4 and 5 of Heish discloses plurality of connecting elements (112; Figs 3A-4; ¶ [0028]) are connected to the cantilever.

Regarding claim 15, Figs 3A, 4 and 5 of Heish discloses an opening (Fig 3A-4) is formed between the two adjacent connecting elements (112; Figs 3A-4; ¶ [0028]) of the plurality of connecting elements and the electrode (120; Figs 4-5; ¶ [0033]) and the cantilever (130/132; Fig 4; ¶ [0029]) overlap with the opening.

Regarding claim 17, Figs 3A, 4 and 5 of Heish discloses a thickness of the electrode is greater than a thickness of the cantilever.

Claim(s) 8 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsiang et al (US 2019/0206714; hereinafter Hsiang).
Regarding claim 8, Fig 7 of Hsiang discloses a method for manufacturing an electronic device, comprising:
providing a plurality of light-emitting elements (5; Fig 13A; ¶ [0032]) on a first substrate (Fig 13A); and
transferring (Fig 13C) at least one of the plurality of light emitting elements (5; Fig 13A; ¶ [0032]) from the first substrate (Fig 13A) to a second substrate (¶ [0004]) by a transferring head (107; Fig 9);
wherein the transferring head (107; Fig 9) comprises an electrode (12/22; Fig 7), a cantilever (10/20; Fig 7) supporting the electrode, a substrate (35; Fig 8) and a plurality of connecting elements (Connecting elements connecting 35; Fig 8), two adjacent connecting elements (Connecting elements connecting 35; Fig 8) of the plurality of connecting elements are disposed between the substrate (35; Fig 8) and the cantilever (10/20; Fig 7), the electrode (12/22; Fig 7) and a part of the cantilever (10/20; Fig 7) are suspended over the substrate,
wherein the electrode (12/22; Fig 7) comprises a first sub-electrode (12; Fig 8) and a second sub-electrode (22; Fig 7) and the first sub-electrode (12; Fig 8) and the second sub-electrode (22; Fig 7) are spaced apart from each other and electrically insulated from each other (Fig 7).
Regarding claim 20, Fig 7 discloses a thickness of the electrode (12/22; Fig 7) is greater than a thickness of the cantilever (10/20; Fig 7).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Heish et al (US 2019/0244846; hereinafter Heish) and further in view of Badaye et al (US 2012/0227259; hereinafter Badaye).
Regarding claim 6, Heish does not expressly disclose the first sub-electrode is spiral shaped.
In the same field of endeavor, Figs 26-30 of Badaye discloses an electrode can have various shapes that comprises spiral shaped structure (¶ [0085]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the first sub-electrode is spiral shaped in order to use well-known and suitable electrode shapes known in the art (¶ [0085]).
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiang et al (US 2019/0206714; hereinafter Hsiang) and further in view of Badaye et al (US 2012/0227259; hereinafter Badaye).
Regarding claim 10, Hsiang does not expressly disclose the first sub-electrode is spiral shaped.
In the same field of endeavor, Figs 26-30 of Badaye discloses an electrode can have various shapes that comprises spiral shaped structure (¶ [0085]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the first sub-electrode is spiral shaped in order to use well-known and suitable electrode shapes known in the art (¶ [0085]).

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Heish et al (US 2019/0244846; hereinafter Heish) and further in view of Liu et al (US 2017/0345692; hereinafter Liu).
Regarding claim 7, Heish does not expressly disclose at least one of the plurality of light-emitting elements comprises a conductive pattern and the conductive pattern is used to contact the transferring head.
In the same field of endeavor, Liu discloses one of a plurality of light emitting elements comprises a conductive pattern and the conductive pattern is used to contact a transferring head (¶ [0019]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that plurality of light emitting elements comprises a conductive pattern and the conductive pattern is used to contact a transferring head in order for the effective transfer (¶ [0019]).

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiang et al (US 2019/0206714; hereinafter Hsiang).
Regarding claim 19, Fig 7 of Hsiang discloses a gap is located between the first sub-electrode (12; Fig 8) and the second sub-electrode (22; Fig 7).
However Hsiang does not expressly disclose the gap is greater than or equal to 3µm and less than or equal to 500 µm.
However, the ordinary artisan would have recognized the thickness of the first/second sub-electrode and gap between first/second sub-electrode to be a result effective variable affecting the electric field when voltage is applied and hence overall functionality of transfer head. Thus, it would have been obvious to vary distance within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B

Claim(s) 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Heish et al (US 2019/0244846; hereinafter Heish).
Regarding claim 11, Fig 3A of Heish discloses a gap is located between the first sub-electrode (121; Fig 5; ¶ [0034]) and the second sub-electrode (123; Fig 5; ¶ [0034]).
However Heish does not expressly disclose the gap is greater than or equal to 3µm and less than or equal to 500 µm.
However, the ordinary artisan would have recognized the thickness of the first/second sub-electrode and gap between first/second sub-electrode to be a result effective variable affecting the electric field when voltage is applied and hence overall functionality of transfer head. Thus, it would have been obvious to vary distance within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B

Regarding claim 18, Fig 3A of Heish does not expressly disclose a difference between the thickness of the electrode and the thickness of the cantilever is greater than or equal to 20 µm and less than or equal to 70 µm.
However, the ordinary artisan would have recognized the thickness of the electrode and difference between the thickness of the electrode and cantilever to be a result effective variable affecting the electric field when voltage is applied and hence overall functionality of transfer head. Thus, it would have been obvious to vary thickness within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B


Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Heish et al (US 2019/0244846; hereinafter Heish) and further in view of Choi et al (US 2016/0379985; hereinafter Choi).
Regarding claim 13, Heish does not expressly disclose the electrode or the cantilever includes a semiconductor material having dopants.
In the same field of endeavor, Choi discloses an electrode can include a semiconductor material doped with dopants (¶ [0055])
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the electrode includes a semiconductor material having dopants for the purpose of using well-known and suitable material known in the art for forming electrodes (¶ [0055]).

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Heish et al (US 2019/0244846; hereinafter Heish) and further in view of Hsiang et al (US 2019/0206714; hereinafter Hsiang).
Regarding claim 16, Heish does not expressly disclose a dielectric layer is disposed on the cantilever and the electrode.
In the same field of endeavor, Fig 7 of Hsiang discloses a dielectric layer (40; Fig 7) is disposed on a cantilever (10; Fig 7) and an electrode (12; Fig 7).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a dielectric layer is disposed on a cantilever and an electrode in order to separate the electrodes/cantilever from rest of the electrodes/cantilever.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/           Primary Examiner, Art Unit 2895